Exhibit 10.1

[masonitelogo_image1.jpg]
September 29, 2015


Russell Tiejema
[Address]




Dear Russ:


I am extremely pleased to offer you the position of Executive Vice President &
Chief Financial Officer of Masonite based in Tampa, FL. Details of your offer
are as follows:
    
Position:
=    Executive Vice President and Chief Financial Officer

Compensation:
=    Base Salary: $400,000 annually and paid bi-weekly



•
Short-Term Incentive: Eligible to participate in the Management Incentive Plan
(MIP) per the plan guidelines and as approved by Masonite’s Leadership Team and
Board of Directors. Your current target eligibility is 60% of your salary. You
will be eligible to participate in the 2016 plan payable in 2017 based on your
expected start date of November 2, 2015.



•
Long-Term Incentive New Hire Award: Upon hire you will be granted an Equity
Award of Restricted Stock Units (RSUs) with a grant date value equal to
$700,000. The number of RSUs will be calculated using Masonite’s closing stock
price on the trading day immediately prior to the grant date. The RSUs will vest
as follows: 25% on the first anniversary of the grant date, 25% on the second
anniversary of the grant date and 50% on the third anniversary of the grant
date. The RSUs will be subject to the terms and conditions of an RSU agreement
that will be provided to you to sign and acknowledge upon your hire.



•
Annual LTI Award: Your position makes you eligible for participation in our
Annual Equity Award program, as approved by the Masonite Board of Directors,
beginning with the 2016 grant expected to occur in February/March of 2016. The
target for your position is currently 125% of your base salary. Details of this
annual grant will be outlined in an Award Agreement that will be presented
following the award.


Masonite Corporation
One Tampa City Center ▪ 201 N Franklin Street ▪ Suite 300 ▪ Tampa, FL 33602 •
Telephone: (813) 877-2726
www.masonite.com

--------------------------------------------------------------------------------


[masonitelogo_image1.jpg]
Page Two
September 29, 2015


•
Sign-On Bonus: You will receive a one-time cash award bonus of $150,000, less
applicable withholdings, payable at the end of Q1, 2016. This bonus will include
a reimbursement agreement should you choose to leave the company prior to
completing two years of employment. If you voluntarily terminate your employment
within 24 months of the payment of the signing bonus, a sliding payback scale
would be used. 0-12 months, 100%; 13-18 months, 75%; 19-24 months, 50% of the
net amount to be paid back.



Additional:
=     Relocation: You are eligible for company assistance to relocate from your
current residence to the Tampa area, through the Masonite Relocation Program
“A”, which includes a tax-assisted lump sum miscellaneous allowance of $30,000,
available once the relocation actions have been authorized. This program
includes a reimbursement schedule. If voluntary termination occurs within 24
months of relocation, a sliding payback scale would be used. 0-12 months, 100%;
13-18 months, 75%; 19-24 months, 50% to be paid back.



•
Full benefits package as per policy including participation in the company's
401k. Company match would begin at 1 year anniversary.



•
Annual 20 days of vacation, prorated for monthly accrual.



Your offer is contingent upon the satisfactory completion of a drug screen and
background check, and will require that you sign our Employee Confidentiality,
Inventions and Intellectual Property Agreement. Further information in regard to
the background and drug screening will be sent in a separate email from Linda
Bothwell. Based on our discussion, I anticipate your start date will be November
2, 2015.


Russ, we look forward to having you join Masonite and our team. We are very
confident that your experience and personal business style will solidly
contribute to Masonite’s future success and that you will grow and develop from
the opportunities that exist at Masonite.


Please indicate your acceptance of this offer by signing the enclosed employment
offer document and scanning it directly to Linda Bothwell. Upon receipt, we will
provide the pre-employment package and discuss the next steps.

Masonite Corporation
One Tampa City Center ▪ 201 N Franklin Street ▪ Suite 300 ▪ Tampa, FL 33602 •
Telephone: (813) 877-2726
www.masonite.com

--------------------------------------------------------------------------------


[masonitelogo_image1.jpg]
Page Three
September 29, 2015




To help you get acquainted with our company, please take a few minutes to
explore our Mploy Orientation website at _____________________.


Please do not hesitate to call me with any questions you may have.


Sincerely,


Fred Lynch
President & Chief Executive Officer


cc:    Gail Auerbach
Employee file

Masonite Corporation
One Tampa City Center ▪ 201 N Franklin Street ▪ Suite 300 ▪ Tampa, FL 33602 •
Telephone: (813) 877-2726
www.masonite.com

--------------------------------------------------------------------------------


[masonitelogo_image1.jpg]


CONFIDENTIAL


EMPLOYMENT OFFER






Please indicate your acceptance of our offer for Executive Vice President &
Chief Financial Officer with Masonite by signing below and returning to
_______________, Masonite, One Tampa City Center, 201 N. Franklin Street, Suite
300, Tampa, FL 33602.


I accept the offer as outlined in the attached letter dated September 29, 2015.










                                                                                 
                                              
Name
Date






Masonite Corporation
One Tampa City Center ▪ 201 N Franklin Street ▪ Suite 300 ▪ Tampa, FL 33602 •
Telephone: (813) 877-2726
www.masonite.com